Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The amendments filed on 11/18/2019 are acknowledged and have been fully considered.  Claims 3-7, 10-11, 14-18, 24-25 and 31 are pending.  Claims 3, 5, 10, 14, 16-17, 24-25 and 31 have been amended.  Claims 1-2, 8-9, 12-13, 19-23, 26-20 and 32 are cancelled.  
Claims 3-7, 10-11, 14-18, 24-25 and 31 are now under consideration on the merits and the subject of this office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/05/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
The earliest effective U.S. filing date afforded the instantly claimed invention has been determined to be 10/12/2012, the filing date of provisional application 61/713,284. The instant application is a continuation of US application 14/435,082 (now US Patent 10,433,538) filed on 04/10/2015, which is national stage 371 application of PCT/US2013/064607 filed on 10/11/2013. The PCT application claims benefit to the said provisional US application.

Claim Objections
Claim 4 is objected to because of the following informalities: the units “mm Hg” of the colloid osmotic pressure are missing.  It is suggested to amend to “58-60 mm Hg”.
Claim 24 and 25 are objected to because of the following informalities: the claims recite abbreviation “FiO2”.  It is suggested to disclose the full name and abbreviations in parenthesis, fraction of inspired oxygen (FiO2), for the first instance.
Appropriate correction is needed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 10-11, 14-18, 24-25 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-6, 10-11 and 25 recite limitations pertaining to amounts, pH, temperature, osmolality, colloid osmotic pressure and FiO2 with the term “about” and this renders the claims indefinite.  The claims and the specification do not define the term “about” and do not define the range encompassed by the term “about”.  Therefore, the range of the amounts of the different components of the perfusion solution and the 
Claims 16-18 are further indefinite because of the limitation “cross-linked hemoglobin”.  These claims depend from claim 3 because claim 16 depends from 3, claim 17 depends from 16 and claim 18 depends from claim 17.  Claim 3 recites the perfusion solution comprises “acellular cross-linked hemoglobin” whereas the claims 16-18 recite “cross-linked hemoglobin”.  It is not clear if claims 16-18 comprise additional amount of cross-linked hemoglobin in addition to the 3-4 g/dL of the acellular cross-linked hemoglobin recited in claim 3 or not. Further, “cross-linked hemoglobin” is a broader term than “acellular cross-linked hemoglobin”.  It is suggested to amend to “acellular cross-linked hemoglobin” in claims 16-18 to obviate this rejection.
Dependent claims 7, 14-15, 24 and 31 are rejected for the same reasons as above.
Appropriate clarification is needed. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 3-4, 10-11 and 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Segall (US 6,218,099; Iss. Apr. 17, 2001) in view of Shi (Effects of solution osmolality on absorption of select fluid replacement solutions in human duodenojejunum, J. Appl. Physiol. 77:1178-1184,1994).
Regarding claims 3-4, Segall teaches compositions for use in perfusion of isolated organ or tissue (see abstract).  Segall teaches the perfusion solutions are plasma-like and are physiologically acceptable, meaning that the solutions may be introduced into a host without causing a toxic reaction.  Segall teaches the solutions have a pH ranging from 5 to 8.5 (see col. 3 lines 33-38).  Segall teaches the solution include an oncotic agent at a concentration sufficient to achieve colloid osmotic pressure approximating normal human serum, about 15 to 40 mm Hg.  Segall teaches the hydroxyethyl starch as an oncotic agent at a concentration of 1 to 30% (which is 10 to 300 g/L) (see col. 6 lines 15-24).  Segall teaches the perfusion solution to also 
Segall does not teach that the osmolality of its solutions to be 290-300 mOsm/kg. However, Shi discloses perfusion solutions for human duodenojejunum, that are hypotonic (186 mosmol/kg; solution A), isotonic (283 mosmol/kg; solution B), and hypertonic (403 mosmol/kg; solution C).  See Abstract, first paragraph on first page.
It would have been obvious to one of ordinary skill in the art before the instant invention to modify the perfusion solutions of Segall to have an isotonic osmolality of 283 mOsm/kg, as per Shi's suggestion.  One of ordinary skill in the art would be motivated to do so because Shi discloses that role of osmolality on water absorption is not significant when solutions containing the same total CHO concentration and ranging in osmolality from 186 to 403 mosmol/kg are considered.  It would have been obvious to one of ordinary skill in the art to optimize working conditions such as osmolality through routine experimentation of prior art conditions. See MPEP 2144.05 II.  Therefore, the limitations that the osmolality of the organ perfusion solution is about 290-300 mOsm/kg is rendered obvious by the teachings of Segall in view of Shi.
The pH range of 7.6-7.7 as recited in claim 4 lies within the range of pH range 5 to 8.5 taught by Segall.  The osmolality range of 295-297 mOsm/kg as recited in claim 4 lies within the osmolality range of 186-403 mOsm/kg taught by Shi.  The recited range of colloid osmotic pressure of 58-60 mm Hg in claim 4 is close to the upper end of the range taught by Segall.  It is obvious to one of ordinary skill in the art to optimize 
Regarding claims 10-11, Segall teaches its solutions comprise electrolytes including sodium ion, chloride ion, potassium ion and calcium ion.  The sodium ion concentrations ranges from 70 to 160mM, chloride ion from 70 to 170mM, potassium ion from 4 to 5 mM and calcium ion from 0.5 to 6.0 mM (see col. 3 lines 39-62).
Regarding claims 24-25, Segall teaches its solutions are oxygenated and teaches treating its solutions to increase the dissolved O2 content (see col. 8 lines 31-40).  The limitations “wherein the solution is oxygenated with a gas mixture having an FiO2 of 40-80% (or 60%)” are product-by-process limitations, which result in the claimed perfusion solution to be oxygenated.  The determination of patentability of product by process claims is based on the product itself.  Since the solutions of Segall are also oxygenated, its product is substantially identical to the solution in claims 24-25. See MPEP 2113.
The teachings of Segall and Shi renders claims 3-4, 10-11 and 24-25 obvious.

Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Segall (US 6,218,099; Iss. Apr. 17, 2001) in view of Shi (Effects of solution osmolality on absorption of select fluid replacement solutions in human duodenojejunum, J. Appl. Physiol. 77:1178-1184,1994) as applied to claims 3-4, 10-11 and 24-25 above and further in view of Levy (Polymerized bovine hemoglobin solution as a replacement for allogeneic red blood cell transfusion after cardiac surgery: Results .
Regarding claims 5-7, Segall teaches its solutions comprise oxygen carriers such as chemically cross-linked hemoglobin but does not teach to be bovine hemoglobin with an average molecular weight of 200-270 kDa (claim 5) or 250 kDa (claim 6) or is cross-linked with glutaraldehyde (claim 7).
Levy teaches polymerized bovine hemoglobin solution as a replacement for allogeneic red blood cell transfusion after cardiac surgery (see Title). Levy teaches hemoglobin based oxygen carrying solution, HBOC-201, to be a glutaraldehyde cross-linked polymerized bovine hemoglobin solution with an average molecular weight of 250 kD (see Table 1, pg. 36 col. 1 2nd last para).
It would have been obvious to one of ordinary skill in the art to modify the perfusion solutions of Segall and include HBOC-201 as the oxygen carrier. One of ordinary skill in the art would be motivated to do so because the artisan is substituting one known oxygen carrier for another known in the art.
The combination of Segall, Shi and Levy renders claims 5-7 obvious.

Claims 14-15 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Segall (US 6,218,099; Iss. Apr. 17, 2001) in view of Shi (Effects of solution osmolality on absorption of select fluid replacement solutions in human duodenojejunum, J. Appl. Physiol. 77:1178-1184,1994) as applied to claims 3-4, 10-11 and 24-25 above and further in view of Brasile (US 2004/0038192; Pub. Feb. 26, 2004; Applicant IDS).

Brasile teaches methods and solutions to perfuse organs such as liver (Example 11, Fig. 2) through the arterial and venous vascular systems (par. [0111]).  Brasile teaches maintaining the pH at a physiologic range, from 7.0 to 7.6 (par. [0050]) and teaches temperature to be 20°C to 37°C (par. [0043]). Brasile teaches the perfusion solution to comprise glutathione and insulin (see Table 1 on page 5). Brasile teaches its solutions are designed to support nutritional and metabolic needs of the vascular endothelium thereby maintaining integrity of the vasculature. Brasile teaches insulin is added for metabolic support and glutathione is added to scavenge toxic free radicals as well as a source of impermeant (see [0056],[0170]).
It would have been obvious to one of ordinary skill in the art to modify the perfusion solutions of Segall to include glutathione and insulin as taught by Brasile. One of ordinary skill in the art would be motivated to do so because Brasile teaches insulin is added to perfusion solutions for metabolic support and glutathione is added to scavenge toxic free radicals as well as a source of impermeant. The artisan is combining prior art elements according to known methods to yield predictable results.
Regarding claim 31, Segall does not teach an organ perfusion apparatus comprising a perfusion liquid reservoir, wherein the reservoir comprises the perfusion solution.
Brasile teaches organ perfusion apparatus comprising a perfusion reservoir (38 in Fig. 2, see [0069]).  It would have been obvious to one of ordinary skill in the art to modify the methods of Segall to perfusion organs in the apparatus comprising the 
The teachings of Segall, Shi and Brasile render claims 14-15 and 31 obvious.

Claims 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Segall (US 6,218,099; Iss. Apr. 17, 2001) in view of Shi (Effects of solution osmolality on absorption of select fluid replacement solutions in human duodenojejunum, J. Appl. Physiol. 77:1178-1184,1994) above and further in view of Brasile (US 2004/0038192; Pub. Feb. 26, 2004; Applicant IDS), Vodovotz (US 2003/0104348; Pub. Jun. 5, 2003), Bie (CN101433712; Pub. Oct. 26, 2011; Applicant IDS), Fahy (US 5,723,282; Iss. Mar. 3, 1998; Applicant IDS), Dube (US 2010/0209532; Pub. Aug. 19, 2010; Applicant IDS) and Belzer (US 4,879,283; Iss. Nov. 7, 1989; Applicant IDS).
Regarding 16-18, Segall and Shi do not teach the perfusion solution to comprise all the different components at the amounts recited.
Brasile teaches solutions to perfuse organs (Example 11, Fig. 2).  Brasile teaches the perfusion solution to comprise sodium chloride (1-10g/l), potassium chloride (0.01-5g/l), calcium chloride dihydrate (0.01-2.5g/l), glutathione (1ug - 1g/l), adenine (0.001-5g/l), ribose (0.001g/l) (see Table 1 on page 5-6). 
2PO4 at 10-20 mM, HEPES at 5-15 mM (see Table 1).  Vodovotz also teaches the perfusion solution to comprise hydroxyethyl starch at 40-60 g/l, glutathione at 2-7 mM, adenine at 2-10 mM, dexamethasone, insulin, ribose at 2-10 mM and CaCl2 at 0.2-0.8 mM (see Table 1).
Bie teaches liver perfusion fluids to comprise 3000mg/L sodium lactate.  Bie also teaches the perfusion fluid to comprise 6000 mg/L sodium chloride, 300mg/L potassium chloride, 150-250mg/L CaCl2, and 3mM glutathione (par. [0012]).
Fahy teaches liver perfusion solutions to comprise dextrose (at 32.4 g/l). Fahy also teaches the perfusion solution to comprise magnesium gluconate (0.21 g/l), HEPES (2.38 g/l), ribose (0.15g/l), adenine (0.17 g/l) (see Table 3).
Dube teaches perfusion of organs with solutions comprising oxygenated hemoglobin and teaches the addition of reducing agent N-acetyl-L-cysteine at 0.2% (par. [0055,0118,Table 1]). Dube teaches the solutions to also comprise mannitol at 0-100 umol/l (par. [0122]). Dube teaches the hemoglobin concentration to be 6.5± 1.0 to 13±1.5 g/dl (Table 3).
Belzer teaches perfusion solutions to perfuse livers and teaches adjusting the pH to 7.45 using NaOH (see Table 1, col. 5 lines 25-46). Belzer teaches perfusion solutions to perfuse livers to comprise KH2PO4 (at 25 mmol), glutathione (at 3mmol), and hydroxyethyl starch (at 50gm/l) (see Table 1 in col. 5, lines 25-46).
In light of these teachings, it would have been obvious to one of ordinary skill in the art before the instant invention to modify the organ perfusion solution of Segall to include the different components taught by Brasile, Vodovotz, Bie, Fahy, Dube and 
The combination of Segall, Shi, Brasile, Vodovotz, Bie, Fahy, Dube and Belzer renders claims 16-18 obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US Patent 10,433,538
Claims 3, 14-18 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,433,538 (reference claims).  Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims render obvious the subject matter of instant claims.
Regarding instant claim 3, reference claims 1 and 3 recites a method for machine perfusion of a liver (or organ), comprising perfusing the liver with a solution comprising 3-4 g/dL of acellular cross-linked hemoglobin and 10-40 g/L of hydroxyethyl starch in a physiologically acceptable medium, wherein the solution has a pH of 7.55-7.85 at room temperature, an osmolality of about 290-300 mOsm/kg and a colloid osmotic pressure of about 35-65mm Hg.
Regarding instant claims 14-15, reference claim 2 recites the perfusion solution comprises glutathione.
2PO4, 60 mM sodium gluconate, 6.75 mM sodium lactate, 3.75 mM magnesium gluconate, 0.725 mM CaCl2 dihydrate, 15.62 mM NaOH, 3.75 mM adenine, 7.5 mM dextrose, 2.25 mM glutathione, 7.5 mM HEPES, 3.75 mM ribose, 22.5 mM mannitol, 37.5 g/L hydroxyethyl starch, and 50 mg/dL N-acetyl-L-cysteine. These are the same ingredients at the same amounts recited in instant claim 18 and these amounts lie within the ranges recited in instant claims 16-17.
Regarding instant claim 24, reference claim 6 recites the solution is oxygenated with a gas mixture having a FiO2 of 40-80%.
The reference claims recite methods for machine perfusion of an organ comprising perfusing the organ with a perfusion solution comprising the same components at the same amounts as recited in instant claims. Therefore the instantly recited organ perfusion solution is rendered obvious over the patented claims.

 Claims 4, 10, 11 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,433,538 (reference claims).  Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims render obvious the subject matter of instant claims.
Regarding instant claim 4, reference claims 1 and 3 recite the solution has a pH is 7.55-7.85 at room temperature, an osmolality of about 290-300 mOsm/kg and a colloid osmotic pressure of about 35-65 mm Hg. Instant claim 4 recites the pH to be 7.6-
Regarding instant claims 10-11, reference claim 2 recites the solution comprises 28.25 mM NaCl, 1 mM KCl, 18.75 mM KH2PO4, 60 mM sodium gluconate, 6.75 mM sodium lactate, 0.725 mM CaCl2 dihydrate, 15.62 mM NaOH. The reference claim recites the solution comprises a total of about 110 mM sodium ions, about 19.75 mM potassium ions, about 30mM chloride ions and 0.725 mM calcium ions. These amounts are similar to the amounts recited in claims 10-11. 
Regarding instant claim 25, reference claim 6 recites the solution is oxygenated with a gas mixture having a FiO2 of 40-80%. The range of FiO2 recited in instant claim 25 (60%) lies within this range, so it is rendered obvious.
Regarding the amounts of the different components, it is obvious to one of ordinary skill in the art to find optimum working concentrations through routine optimization of prior art conditions. See MPEP 2144.05 II.

Claims 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,433,538 (reference claims) in view of Levy (Polymerized bovine hemoglobin solution as a replacement for allogeneic red blood cell transfusion after cardiac surgery: Results of a randomized, double-blind trial, Journal of Thoracic and Cardiovascular Surgery, Vol. 124, Number 1, 2001). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims in view of Levy render obvious the subject matter of instant claims.

Levy teaches polymerized bovine hemoglobin solution as a replacement for allogeneic red blood cell transfusion after cardiac surgery (see Title). Levy teaches hemoglobin based oxygen carrying solution, HBOC-201, to be a glutaraldehyde cross-linked polymerized bovine hemoglobin solution with an average molecular weight of 250 kD (see Table 1, pg. 36 col. 1 2nd last para).
It would have been obvious to one of ordinary skill in the art to modify the perfusion solutions of reference claims and include HBOC-201 as the oxygen carrier. One of ordinary skill in the art would be motivated to do so because the artisan is substituting one known oxygen carrier for another known in the art.

Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,433,538 (reference claims) in view of Brasile (US 2004/0038192; Pub. Feb. 26, 2004; Applicant IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims in view of Brasile render obvious the subject matter of instant claims.
Regarding instant claim 31, the reference claims do not teach an organ perfusion apparatus comprising a perfusion liquid reservoir, wherein the reservoir comprises the perfusion solution.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657